Citation Nr: 1309134	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-45 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including obsessive compulsive disorder, anxiety disorder, and depressive disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2012, a Board hearing was held before the undersigned at a VA office in San Antonio, Texas.  A transcript of the hearing is associated with the Veteran's claims file.

In September 2012, the Board remanded this case to the RO for a VA addendum nexus opinion for currently diagnosed obsessive compulsive disorder, anxiety disorder, and depressive disorder.  As the requested development has been completed (November 2012 VA addendum opinion), no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran experienced stressful events during service, including mortar attacks, rocket attacks, and seeing dead bodies.

3.  The Veteran has currently diagnosed anxiety disorder, not otherwise specified, with depression.

4.  The Veteran's anxiety disorder with depression is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder of anxiety disorder with depression have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The claim of service connection for an acquired psychiatric disorder, which included anxiety disorder with depression has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of an acquired psychiatric disorder, to include anxiety disorder with depression, is not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2012); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for an Acquired Psychiatric Disorder

The Veteran essentially contends that he developed a psychiatric disorder as a result of his experiences in the Republic of Vietnam from 1966 to 1967.  Specifically, the Veteran has reported seeing dead bodies and experiencing mortar and rocket attacks.  See hearing transcript at pg. 3-5.

Service personnel records show that the Veteran was stationed in Vietnam from September 1966 to April 1968.  Importantly, the RO was able to verify that the attacks described by the Veteran occurred on base while being stationed in Vietnam.  Accordingly, the Board finds that the Veteran engaged in combat with the enemy during active service.  For this reason, 38 U.S.C.A. § 1154(b) is applicable in the instant case to establish in-service stressful events. 

The Board notes that the Veteran initially filed a claim for service connection for posttraumatic stress disorder which was denied in a September 2012 Board decision.  The Board explained in that decision that it was bifurcating the claim for service connection for psychiatric disorders, and was adjudicating the aspect of service connection for PTSD on the merits, and was remanding the remaining aspect of the claim for further development.  

In this case, the Board is considering all diagnosed psychiatric disorders except for PTSD as part of the issue remaining on appeal.  In the present case, VA outpatient treatment records dated November 2009 reflect diagnoses of obsessive compulsive disorder; anxiety disorder, not otherwise specified; and depressive disorder, not otherwise specified.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (indicating that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction the disorder, however diagnosed, causes).  

Upon review of the competent medical evidence of record, the Board finds that the Veteran has a current diagnosis of anxiety disorder, not otherwise specified; and depressive disorder, not otherwise specified.  In April 2008, the Veteran was afforded a VA psychiatric examination where he reported symptoms of depressed mood and anxiety.  The VA psychologist diagnosed the Veteran with Axis I depressive disorder, not otherwise specified, and obsessive compulsive disorder; however, the VA examiner did not provide a nexus opinion linking the Veteran's psychiatric diagnoses to service.  

Pursuant to the Board's September 2012 remand, an addendum opinion was conducted in November 2012 which diagnosed the Veteran with anxiety disorder, not otherwise specified.  Although the Veteran denied excessive depressed mood, the VA examiner noted disturbances of motivation and mood.  The November 2012 VA examiner found that the Veteran did not meet the criteria for obsessive compulsive disorder, thus eliminating that diagnosis.  

The Board further finds that the evidence is in relative equipoise on the question of whether the diagnosed anxiety disorder with depression is etiologically related to service.  The November 2012 VA examiner provided a positive nexus opinion between the Veteran's psychiatric disorder of anxiety disorder with depression and service.  In sum, the November 2012 VA examiner opined that the Veteran's anxiety disorder was at least as likely as not incurred in or caused by the in-service stressful events, specifically, witnessing people killed in combat.  In support of this opinion, the VA examiner reasoned that, based on review of the claims file, VA treatment records, and the Veteran's statements, the diagnosed anxiety disorder had a direct relation to the Veteran's service in the Republic of Vietnam.  The examiner explained that the Veteran reported that his behavior had changed after service separation in that he had become reclusive and was angered easily.  The Veteran also reported that he began drinking alcohol in order to forget the experiences in Vietnam and as a form of self-medication.  

In this case, the Board has accorded significant probative value to the competent VA medical opinions.  The April 2008 VA examiner was identified as a licensed psychologist and the report noted that it was based on a psychiatric interview.  The report set forth in detail the Veteran's relevant social, military, and medical history. Similarly, the November 2012 VA examiner interviewed the Veteran, reviewed the claims file, including VA treatment records, and provided a rationale for the nexus opinion that was based on reliable principles and sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). The Board further finds that the April 2008 VA examination and the November 2012 VA addendum nexus opinion are consistent with VA treatment records, the Veteran's May 2012 hearing testimony, the findings of in-service combat and stressor events, and the Veteran's reported symptoms.

The evidence weighing against the Veteran's claim for service connection includes service treatment records which are negative for any complaints, treatment, or diagnosis for a psychiatric disorder.  Further, post-service treatment records indicate that the Veteran did not seek treatment for a psychiatric disorder until December 2007, 39 years after service separation.  See Veteran's statement dated December 2007.  The Board finds that this long lapse of time between service separation and a psychiatric diagnosis or treatment weighs against a finding that the Veteran's psychiatric disorder is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

For these reasons, the Board finds that the competent evidence is at least in relative equipoise on the question of whether the Veteran's anxiety disorder with depression is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder of anxiety disorder with depression have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder of anxiety disorder with depression is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


